Citation Nr: 1829719	
Decision Date: 07/17/18    Archive Date: 07/24/18

DOCKET NO.  17-29 358	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals of a total left hip replacement.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to April 1981.  This matter is on appeal from a February 2014 rating decision. 


FINDING OF FACT

On June 26, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant [through his authorized representative,] requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C. § 511(a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

In a letter received by VA on June 26, 2018, the Veteran, through his attorney, withdraw his appeal seeking an increased rating for his left hip disability.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider appeals in the matter.
ORDER

The appeal is dismissed.


		
                                                   George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs